DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 15/363,694, filed on November 29, 2016.

Oath/Declaration
Oath/Declaration as filed on July 13, 2021 is noted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,381,415. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 1 of U.S. Patent No. 10,381,415:
Instant Application
U.S. Patent No. 
10,381,415
Claim 1
Claim 1
A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape, and the second metal layer of the third pixel driving circuit has a third planer shape that is different from the second shape.
A display device comprising: a circuit layer provided on a substrate, wherein the circuit layer includes: first metal layers; a first insulating layer covering the first metal layers; and second metal layers provided on and in contact with the first insulating layer, a display layer overlying the circuit layer, wherein the display layer includes: a first light emitting element configured to emit light having a first color, wherein the first light emitting element includes a first anode electrode and a first light emitting layer disposed on the first anode electrode; a second light emitting element configured to emit light having a second color, wherein the second light emitting element includes a second anode electrode and a second light emitting layer disposed on the second anode electrode; and a third light emitting element configured to emit light having a third color, wherein the third light emitting element includes a third anode electrode and a third light emitting layer disposed on the third anode electrode, and wherein: (a) the circuit layer has a first pixel circuit configured to drive the first light emitting element, wherein the first pixel circuit has a first capacitor; (b) the circuit layer has a second pixel circuit configured to drive the second light emitting element, wherein the second pixel circuit has a second capacitor; and (c) the circuit layer has a third pixel circuit configured to drive the third light emitting element, wherein the third pixel circuit has a third capacitor, wherein the first metal layers include lower capacitor electrodes of the first, second and third capacitors, wherein the second metal layers include upper capacitor electrodes of the first, second and third capacitors, -2- 303065886 v1Appln No.: 15/837,867 wherein the upper capacitor electrode of the first capacitor has a shape different from the upper capacitor electrode of the second capacitor, wherein the upper capacitor electrode of the third capacitor has a shape different from the upper capacitor electrode of the second capacitor, wherein the first pixel circuit has a first driving transistor, the second pixel circuit has a second driving transistor and the third pixel circuit has a third driving transistor, and wherein each of the first, the second and the third driving transistors is configured to provide a driving current to the first, the second and the third light emitting elements, respectively, wherein the first, second and third capacitors are connected to the first, second and third driving transistors, respectively, and wherein each of the first, second and third capacitors having a first end directly connected to a gate electrode and having a second end directly connected to a source electrode of each of the first, the second and the third driving transistors, respectively .


Independent claim 1 of the instant application teaches “A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape, and the second metal layer of the third pixel driving circuit has a third planer shape that is different from the second shape”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “first capacitor”, “second capacitor” and “third capacitor” of respective first, second and, third pixel circuits and “upper capacitor electrodes” since omitting the further limitations do not prevent the display device from functioning properly, and the claim is in “comprising” format indicating other elements could be added.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,381,415. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 10 of this application and respective claim 1 of U.S. Patent No. 10,381,415:
Instant Application
U.S. Patent No. 
10,381,415
Claim 10
Claim 1
A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape.
A display device comprising: a circuit layer provided on a substrate, wherein the circuit layer includes: first metal layers; a first insulating layer covering the first metal layers; and second metal layers provided on and in contact with the first insulating layer, a display layer overlying the circuit layer, wherein the display layer includes: a first light emitting element configured to emit light having a first color, wherein the first light emitting element includes a first anode electrode and a first light emitting layer disposed on the first anode electrode; a second light emitting element configured to emit light having a second color, wherein the second light emitting element includes a second anode electrode and a second light emitting layer disposed on the second anode electrode; and a third light emitting element configured to emit light having a third color, wherein the third light emitting element includes a third anode electrode and a third light emitting layer disposed on the third anode electrode, and wherein: (a) the circuit layer has a first pixel circuit configured to drive the first light emitting element, wherein the first pixel circuit has a first capacitor; (b) the circuit layer has a second pixel circuit configured to drive the second light emitting element, wherein the second pixel circuit has a second capacitor; and (c) the circuit layer has a third pixel circuit configured to drive the third light emitting element, wherein the third pixel circuit has a third capacitor, wherein the first metal layers include lower capacitor electrodes of the first, second and third capacitors, wherein the second metal layers include upper capacitor electrodes of the first, second and third capacitors, -2- 303065886 v1Appln No.: 15/837,867 wherein the upper capacitor electrode of the first capacitor has a shape different from the upper capacitor electrode of the second capacitor, wherein the upper capacitor electrode of the third capacitor has a shape different from the upper capacitor electrode of the second capacitor, wherein the first pixel circuit has a first driving transistor, the second pixel circuit has a second driving transistor and the third pixel circuit has a third driving transistor, and wherein each of the first, the second and the third driving transistors is configured to provide a driving current to the first, the second and the third light emitting elements, respectively, wherein the first, second and third capacitors are connected to the first, second and third driving transistors, respectively, and wherein each of the first, second and third capacitors having a first end directly connected to a gate electrode and having a second end directly connected to a source electrode of each of the first, the second and the third driving transistors, respectively .


Independent claim 10 of the instant application teaches “A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “first capacitor”, “second capacitor” and “third capacitor” of respective first, second and, third pixel circuits and “upper capacitor electrodes” since omitting the further limitations do not prevent the display device from functioning properly, and the claim is in “comprising” format indicating other elements could be added.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,081,529. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 1 of U.S. Patent No. 11,081,529:
Instant Application
U.S. Patent No. 
11,081,529
Claim 1
Claim 1
A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape, and the second metal layer of the third pixel driving circuit has a third planer shape that is different from the second shape.
A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planar shape, the second metal layer of the second pixel driving circuit has a second planar shape that is different from the first shape, and the second metal layer of the third pixel driving circuit has a third planar shape that is different from the second shape, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit has a drive transistor connected a power supply line formed as the second metal layer, and the power supply line for the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit has a different shape from each other.


Independent claim 1 of the instant application teaches “A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape, and the second metal layer of the third pixel driving circuit has a third planer shape that is different from the second shape”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit has a drive transistor connected a power supply line formed as the second metal layer, and the power supply line for the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit has a different shape from each other” since omitting the further limitations do not prevent the display device from functioning properly, and the claim is in “comprising” format indicating other elements could be added.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,081,529. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 4 of U.S. Patent No. 11,081,529:
Instant Application
U.S. Patent No. 
11,081,529
Claim 1
Claim 4
A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape, and the second metal layer of the third pixel driving circuit has a third planer shape that is different from the second shape.
A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planar shape, the second metal layer of the second pixel driving circuit has a second planar shape that is different from the first shape, and the second metal layer of the third pixel driving circuit has a third planar shape that is different from the second shape, wherein the second metal layer of each the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit is a metal layer for a storage capacitor.


Independent claim 1 of the instant application teaches “A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape, and the second metal layer of the third pixel driving circuit has a third planer shape that is different from the second shape”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “wherein the second metal layer of each the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit is a metal layer for a storage capacitor” since omitting the further limitations do not prevent the display device from functioning properly, and the claim is in “comprising” format indicating other elements could be added.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,081,529. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 7 of U.S. Patent No. 11,081,529:
Instant Application
U.S. Patent No. 
11,081,529
Claim 1
Claim 7
A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape, and the second metal layer of the third pixel driving circuit has a third planer shape that is different from the second shape.
A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planar shape, the second metal layer of the second pixel driving circuit has a second planar shape that is different from the first shape, and the second metal layer of the third pixel driving circuit has a third planar shape that is different from the second shape, wherein the pixel driving circuit forming layer includes a protective layer and a planarization layer on the protective layer, the second metal layer of each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit is covered with the protective layer, and the light emitting portion forming layer is disposed on the planarization layer, and wherein a surface shape of the planarization layer in regions under the first light emitting portion, the second light emitting portion, and the third light emitting portion is different from each other.


Independent claim 1 of the instant application teaches “A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape, and the second metal layer of the third pixel driving circuit has a third planer shape that is different from the second shape”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “wherein the pixel driving circuit forming layer includes a protective layer and a planarization layer on the protective layer, the second metal layer of each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit is covered with the protective layer, and the light emitting portion forming layer is disposed on the planarization layer, and wherein a surface shape of the planarization layer in regions under the first light emitting portion, the second light emitting portion, and the third light emitting portion is different from each other” since omitting the further limitations do not prevent the display device from functioning properly, and the claim is in “comprising” format indicating other elements could be added.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,081,529. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 20 of U.S. Patent No. 11,081,529:
Instant Application
U.S. Patent No. 
11,081,529
Claim 1
Claim 20
A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape, and the second metal layer of the third pixel driving circuit has a third planer shape that is different from the second shape.
A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planar shape, the second metal layer of the second pixel driving circuit has a second planar shape that is different from the first shape, and the second metal layer of the third pixel driving circuit has a third planar shape that is different from the second shape, wherein in each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit, a write transistor has a drain electrode connected to a signal line and is supplied with an image signal from a signal driving circuit, the write transistor has a gate electrode connected to a scanning line a and is supplied with a scanning signal from a scanning line driving circuit, and a source electrode of the write transistor is connected to a gate electrode of the driving transistor, and the storage capacitor is formed between the gate electrode of the driving transistor and the source electrode of the driving transistor.


Independent claim 1 of the instant application teaches “A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape, and the second metal layer of the third pixel driving circuit has a third planer shape that is different from the second shape”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “wherein in each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit, a write transistor has a drain electrode connected to a signal line and is supplied with an image signal from a signal driving circuit, the write transistor has a gate electrode connected to a scanning line a and is supplied with a scanning signal from a scanning line driving circuit, and a source electrode of the write transistor is connected to a gate electrode of the driving transistor, and the storage capacitor is formed between the gate electrode of the driving transistor and the source electrode of the driving transistor” since omitting the further limitations do not prevent the display device from functioning properly, and the claim is in “comprising” format indicating other elements could be added.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,081,529. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 10 of this application and respective claim 10 of U.S. Patent No. 11,081,529:
Instant Application
U.S. Patent No. 
11,081,529
Claim 10
Claim 10
A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape.
A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planar shape, the second metal layer of the second pixel driving circuit has a second planar shape that is different from the first shape, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit has a drive transistor connected a power supply line formed as the second metal layer, and the power supply line for the first pixel driving circuit has a different shape from the power supply line for the second pixel driving circuit.


Independent claim 10 of the instant application teaches “A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit has a drive transistor connected a power supply line formed as the second metal layer, and the power supply line for the first pixel driving circuit has a different shape from the power supply line for the second pixel driving circuit” since omitting the further limitations do not prevent the display device from functioning properly, and the claim is in “comprising” format indicating other elements could be added.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,081,529. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 10 of this application and respective claim 13 of U.S. Patent No. 11,081,529:
Instant Application
U.S. Patent No. 
11,081,529
Claim 10
Claim 13
A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape.
A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planar shape, the second metal layer of the second pixel driving circuit has a second planar shape that is different from the first shape, wherein the second metal layer of each the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit is a metal layer for a storage capacitor.


Independent claim 10 of the instant application teaches “A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “wherein the second metal layer of each the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit is a metal layer for a storage capacitor” since omitting the further limitations do not prevent the display device from functioning properly, and the claim is in “comprising” format indicating other elements could be added.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,081,529. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 10 of this application and respective claim 16 of U.S. Patent No. 11,081,529:
Instant Application
U.S. Patent No. 
11,081,529
Claim 10
Claim 16
A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape.
A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planar shape, the second metal layer of the second pixel driving circuit has a second planar shape that is different from the first shape, wherein the pixel driving circuit forming layer includes a protective layer and a planarization layer on the protective layer, the second metal layer of each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit is covered with the protective layer, and the light emitting portion forming layer is disposed on the planarization layer, wherein a surface shape of the planarization layer in regions under the first light emitting portion and the second light emitting portion is different from each other.


Independent claim 10 of the instant application teaches “A display device comprising: a pixel driving circuit forming layer; and a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, wherein the pixel driving circuit forming layer includes: (i) a first pixel driving circuit of the first light emitting portion, (ii) a second pixel driving circuit of the second light emitting portion, and (iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planer shape, the second metal layer of the second pixel driving circuit has a second planer shape that is different from the first shape”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “wherein the pixel driving circuit forming layer includes a protective layer and a planarization layer on the protective layer, the second metal layer of each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit is covered with the protective layer, and the light emitting portion forming layer is disposed on the planarization layer, wherein a surface shape of the planarization layer in regions under the first light emitting portion and the second light emitting portion is different from each other” since omitting the further limitations do not prevent the display device from functioning properly, and the claim is in “comprising” format indicating other elements could be added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 1 recites the limitation “planer shape” in fourteenth, fifteenth, and seventeenth lines of the claim, but it is unclear as to what the shape actually is.  Accordingly, any claims dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 2 recites the limitation “a groove in a different position each other” in second and third lines of the claim, but it is unclear as to exactly how the groove is positioned.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 5 recites limitation “the same width” in third lines of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the same width” for a first time without previously reciting the term in the claim or in a claim from which claim 5 depends, which even further creates lack of clarity in regard to exactly what same width is being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 10 recites the limitation “planer shape” in fourteenth, fifteenth, and seventeenth lines of the claim, but it is unclear as to what the shape actually is.  Accordingly, any claims dependent on claim 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 11 recites limitations “the first planer shape” and “the second planer shape” in second line of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the first planer shape” and “the second planer shape” for a first time without previously reciting the terms in the claim or in a claim from which claim 11 depends, which even further creates lack of clarity in regard to exactly what first planer shape and second planer shape are being referred to.  In addition, claim 11 recites the limitation “a groove in a different position each other” in second and third lines of the claim, but it is unclear as to exactly how the groove is positioned.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 14 recites limitation “the same width” in third line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the same width” for a first time without previously reciting the term in the claim or in a claim from which claim 14 depends, which even further creates lack of clarity in regard to exactly what same width is being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 11 does not contain a reference to a claim previously set forth, and claim 12 contains a reference to itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Potentially Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting rejection(s) indicated above, because for each of claims 1 and 10 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 2-9 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims because for each of claims 2-9 and 12-20 the prior art references of record do not teach the combination of all element limitations as presently claimed.  Moreover, claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112 4th paragraph, indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims because for claim 11 the prior art references of record do not teach the combination of all element limitations as presently claimed.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Sunohara et al., U.S. Patent Application Publication 2003/0197819 A1 (hereinafter Sonohara) teaches a LCD that includes a liquid crystal layer provided between an active-matrix substrate having comb-shaped pixel electrodes and a counter substrate having common electrodes.
Sagawa et al., U.S. Patent Application Publication 2009/0273548 A1 (hereinafter Sagawa) teaches a display device having display element with sub-elements that are connected to respective capacitors.
Kimura et al., U.S. Patent Application Publication 2007/0075627 A1 (hereinafter Kimura) teaches a display device that includes a layer with a light-emitting element having an organic material, a fluorescent material, or a phosphorescent material in a pixel or even with an electro-optical element in a pixel.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621